DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment after final under AFCP 2.0 filed on March 15th, 2021 has been acknowledged and has been entered.  By this amendment, claims 1, 12, and 14 have been amended and claims 19 and 20 have been cancelled.  Accordingly, claims 1-18 and 21 are pending in the present application in which claims 1, 9, and 14 are in independent form.  Applicant’s amendment to claim 12 had obviated the claim objection indicated in the previous office action.  In a telephone interview with Mr. Yuanfeng Gao, Applicant’s representative, on April 07th, 2021, Applicant has agreed to file a terminal disclaimer for U.S. Patent No. 10,283,452.  The terminal disclaimer filed on April 07th, 2021 has been approved.  Thus, the non-statutory double patenting rejection in the previous office has been obviated.
Newly submitted IDS filed on March 03rd, 2021 has been considered.
Terminal Disclaimer
The terminal disclaimer filed on April 07th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,283,452 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
On page 1, in the first paragraph [0001] immediately following the title, under CROSS-REFERENCE TO RELATED APPLICATION, line 3, after “filed on March 23, 2018" please insert --, issued as U.S. Patent No. 10,283,452,--.
				      Allowable Subject Matter
Claims 1-18 and 21 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicants’ response filed on March 15th, 2021 (see Applicant’s persuasive argument in the remarks on page 8, line 18 to page 10, line 3), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “a single crystalline layer disposed above and in direct contact with the one or more peripheral devices, wherein the plurality of NAND strings are located between the substrate and the single crystalline silicon layer, and a back-end-of-line (BEOL) interconnect layer disposed above and in direct contact with the single crystalline silicon layer", as recited 
Claims 2-8 and 15-18 and 21 also allowed as being directly or indirectly dependent of the allowed independent base claims 1 and 14, respectively.
Claims 9-13 are allowed for the same reasons as set forth in paragraphs 11 and 13 of the office action that mailed on January 29th, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892